Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 9, 2022

                                    No. 04-20-00139-CR

                                     Tyler COLLINS,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR4661
                      Honorable Kevin M. O'Connell, Judge Presiding


                                       ORDER

Sitting:      Rebeca C. Martinez, Chief Justice
              Irene Rios, Justice
              Liza A. Rodriguez, Justice

        The appellant has filed a motion requesting an extension of time to file a motion for
rehearing. The motion for extension of time is GRANTED. The appellant’s motion for rehearing
is due on or before April 11, 2022.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of March, 2022.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court